253 P.3d 340 (2011)
In the Matter of Charles T. FRAHM, Petitioner.
No. 103,535.
Supreme Court of Kansas.
June 22, 2011.

ORDER OF REINSTATEMENT
On November 19, 2010, this court suspended the petitioner, Charles T. Frahm, from the practice of law in Kansas for a period of 3 years. See In re Frahm, 291 Kan. 520, 241 P.3d 1010 (2010). This court made the suspension effective as of the date of the temporary suspension order, April 1, 2008.
Before reinstatement, the petitioner was required to pay the costs of the disciplinary action, comply with Supreme Court Rule 218 (2010 Kan. Ct. R. Annot. 370), and otherwise comply with Supreme Court Rule 219 (2010 Kan. Ct. R. Annot. 370).
On April 27, 2011, the petitioner filed a motion for reinstatement. After careful consideration, this court grants Frahm's motion and reinstates him to the practice of law in Kansas.
IT IS THEREFORE ORDERED that Frahm be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. Upon the report to the Clerk of the Appellate Courts that the petitioner has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, *341 the Clerk is directed to enter petitioner's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order of reinstatement for Charles T. Frahm shall be published in the Kansas Reports.